     Case 1:20-cv-08009-LGS-RWL Document 24 Filed 06/02/21 Page 1 of 2




OSBORN LAW P.C.
Daniel A. Osborn, Esq.            43 West 43rd Street, Suite 131   Email: info@osbornlawpc.com
Lindsay M. Trust, Esq.            New York, New York 10036         www.osbornlawpc.com
                                  Phone: 212-725-9800
                                  Facsimile: 212-500-5115




                                                                                         


                                                June 2, 2021


      VIA ECF

      Honorable Robert W. Lehrburger
      United States Magistrate Judge
      United States District Court
      Southern District of New York
      500 Pearl Street
      New York, New York 10007

                         Re:   Dimitropoulos v. Commissioner of Social Security,
                               Civil Action No. 1:20-cv-08009-LGS-RWL

      Dear Judge Lehrburger,

              We write on behalf of plaintiff, Hellen Dimitropoulos, and with the consent
      of the defendant, to request a 60-day extension of time to file plaintiff’s motion for
      judgment on the pleadings. Plaintiff’s motion was due on June 1, 2021. Plaintiff
      respectfully requests an extension of time up to and including July 31, 2021. This
      is plaintiff’s first request for an extension.

             Subject to the approval of the Court, the parties propose the following
      revised briefing schedule:

                  a. Plaintiff to serve her motion for judgment on the pleadings on or
                     before July 31, 2021;

                  b. Defendant to serve its response/cross-motion on or before
                     September 29, 2021; and
      Case 1:20-cv-08009-LGS-RWL Document 24 Filed 06/02/21 Page 2 of 2




Honorable Robert W. Lehrburger
June 2, 2021
Page 2

                  c. Plaintiff to serve her reply (if any) on or before September 20, 2021.

              Thank you for your consideration of this request.



                                            Respectfully submitted,


                                            s/Daniel A. Osborn
                                            Daniel A. Osborn
                                            OSBORN LAW, P.C.
                                            43 West 43rd Street, Suite 131
                                            New York, New York 10036
                                            Telephone:    212-725-9800
                                            Facsimile:    212-500-5115
                                            dosborn@osbornlawpc.com




cc: Peter Jewett, Esq. (by ECF)




               3ODLQWLII¶VUHTXHVWIRUDQH[WHQVLRQFRPHVDGD\DIWHUWKH
               GXHGDWHIRUVXEPLVVLRQRILWVPRWLRQKDVH[SLUHG7KLV
               &RXUW¶V LQGLYLGXDO UXOHV UHTXLUH DQ\ UHTXHVW IRU DQ
               H[WHQVLRQWREHPDGHDWOHDVWKRXUVLQDGYDQFHRIWKH
               GHDGOLQH  &RXQVHO LV DGPRQLVKHG QRW WR RYHUORRN WKLV
               UHTXLUHPHQWLQWKHIXWXUH7KHUHTXHVWIRUDQH[WHQVLRQ
               LVJUDQWHGLQSDUW3ODLQWLII¶VPRWLRQIRUMXGJPHQWRQWKH
               SOHDGLQJV PXVW EH ILOHG E\ -XO\   'HIHQGDQW¶V
               UHVSRQVHFURVVPRWLRQPXVWEHILOHGE\$XJXVW
               3ODLQWLII¶VUHSO\LIDQ\PXVWEHILOHGE\$XJXVW




                             
